Citation Nr: 1615423	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for vascular disease.

2.  Entitlement to service connection for nerve damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter is now with the RO in New York, New York.

This case was last before the Board in August 2015 and was remanded for additional evidentiary development.  For the reasons discussed below, another remand is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran was provided a VA examination in order to determine the etiology of his claims seeking service connection for vascular disease and nerve damage, to include blurriness in his eyes.  The VA examiner diagnosed the Veteran with peripheral vascular disease (PVD) and noted a date of diagnosis of 1994.  The examiner noted a post-service medical history that included a stroke in 1994.  The VA examiner also noted that the Veteran had been diagnosed with an aortic aneurysm.  The VA examiner stated that he could not resolve the issues of whether the Veteran's peripheral vascular disease or stroke/aneurysm/ihd were caused by or incurred in service without resort to mere speculation.   

The VA examiner's cursory opinion is inadequate as it does not provide any explanation for why it would be speculation for him to comment on whether the Veteran's medical conditions were related to active duty service.  The examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, while the VA examiner notes the Veteran's history of a stroke and the presence of an aortic aneurysm, he does not specifically state how, or whether, these conditions are related to the Veteran's nerve damage claim.  Thus, a remand is required for a more comprehensive and fully responsive VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the Veteran's October 2015 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's diagnosed peripheral vascular disease and his complaints of nerve damage and blurry vision.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Identify all current diagnoses specifically attributable to the Veteran's complaints of nerve damage and blurry vision.  

(b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed condition related to the Veteran's complaints of nerve damage and blurry vision had its onset in service or is otherwise related to active duty service?

(c)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed peripheral vascular disease had its onset in service or is otherwise related to active duty service?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his medical problems, given the lack of available service treatment records.  In attempting to comment on this determinative issue of causation, the October 2015 VA examiner impermissibly concluded that he could not resolve the issue without resort to speculation.  

However, as specifically noted in the August 2015 remand instructions, if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please specifically identify the information needed) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


